IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 18, 2007

                                       No. 06-20828                   Charles R. Fulbruge III
                                                                              Clerk

Carolyn Teltschik

                                                  Plaintiff-Appellant
v.

JP Morgan Chase & Co.; Chase Bank USA NA;
JP Morgan Chase Bank NA

                                                  Defendants-Appellees



                   Appeal from the United States District Court
               for the Southern District of Texas - Houston Division
                             USDC No. 4:06-CV-02190


Before JONES, Chief Judge, and DeMOSS and STEWART, Circuit Judges.
PER CURIAM:*
       Carolyn Teltschik appeals the district court’s judgment dismissing her
action against JP Morgan Chase & Co., Chase Bank USA NA, and JP Morgan
Chase Bank NA, and its order refusing to remand the case to state court. We
have carefully reviewed the briefs and pertinent portions of the record. There
is no reversible error of law or fact. For the reasons stated by the district court




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 06-20828

in its Memorandum Opinion and Order of September 12, 2006, and in its Order
entered August 15, 2006, we affirm the district court’s final judgment.
      AFFIRMED.




                                      2